Title: To George Washington from Nathanael Greene, 3 November 1780
From: Greene, Nathanael
To: Washington, George


                        
                            Sir,
                            Philadelphia, Novemr 3d 1780.
                        
                        Lt Colonel John Lawrence is very anxious to join the Southern Army, as soon as he gets exchanged. His
                            knowledge of the Southern States and of the customs and manners of the people will render his services very necessary in
                            that quarter.
                        Congress have passed a resolution authorizing me to make exchanges. I could wish to know your Excellency’s
                            intentions in this business, as it is my wish to regulate my conduct agreeable to your views.
                        The Arms we are likely to get from the board of War and this State fall far short of my expectations. The
                            whole will not exceed fifteen hundred.
                        I must beg your Excellency therefore to forward us three or four thousand from the Eastern States as it is
                            impossible to get them here. We are not less deficient in Cartouch boxes than Arms.
                        I am apprehensive the difficulty of forming a large body of Cavalry in Virginia will be much greater than I
                            imagined I wish therefore if it was possible the Duke Lazunes legion might be detached to serve with the Southern Army
                            provided it can be done consistent with the views of Count Rochambeau. The British might recieve a deadly blow in Virginia
                            if Count Rochambeau and Admiral Ternay would suddenly embark their troops and land in Virginia. The Enemies fleet there is
                            much inferior to that of the French, and the land force of the former greatly inferior to the latter when joined by the
                            troops levying in Virginia and the Militia of the Country. But this will be thought too hazardous perhaps. I am with
                            esteem & respect Your Excellencys Most Obedient Humble Servant
                        
                            Nath. Greene
                        
                    